The jury, under the instruction of his Honor, Judge Martin, returned a verdict for the defendant, and the plaintiff appealed.
I know of no distinction between an infant and an adult, as to their liability for costs, nor can I see any reason why one should exist. The officers of the court are equally entitled in the one case as in the other. In both they labor at the instance of the party. It is true that process is not applied for by the infant personally, but it is by one who is appointed by law to represent him and to superintend    (432) his interest — his guardian or next friend. The suit is in his name and for his benefit; the costs must be paid by some one, and if they are thrown on the guardian or next *Page 286 
friend, few would undertake to sue in behalf of infants. A due regard to the interest of infants, therefore, requires that they should be answerable. A guardian is selected by the court and gives bond, and the court should see that no one assumes the character of next friend but a person of responsibility and who it is probable has the interest of the infant at heart. If they abuse their office they are liable to the infant.
PER CURIAM. Judgment affirmed.